Citation Nr: 0838641	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-42 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had over 20 years of active service at the time 
of his transfer to the Fleet Reserve in October 1988.  He 
died in May 2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, Republic of the Philippines, which denied entitlement 
to service connection for the cause of the veteran's death.  

The case was previously before the Board in April 2007 at 
which time it was remanded for further development.  The case 
has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died in May 2003.  The death certificate 
reveals that the immediate cause of death was malignant 
arrhythmia.  The antecedent cause was an acute myocardial 
infarction.  The underlying cause was listed as coronary 
artery disease.  

2.  At the time of death, the veteran had no service-
connected disabilities and no claim of service connection for 
any disorder was pending.  

3.  Heart disease was not manifested or aggravated during 
service, is not shown to be attributable to service, and was 
not manifested to a compensable degree within one year 
following separation from active service.  

4.  There is no competent evidence showing that the veteran 
had a respiratory disorder related to service that played any 
role in his death.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3. 156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

This notice must be provided prior to an initial unfavorable 
decision on the claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  In 
the instant case, the initial unfavorable agency decision was 
made following the appellant's receipt of VCAA notification 
pertaining to her claim in September 2003.  

The case was remanded by the Board in April 2007 for both 
procedural and substantive purposes.  As a result, in a 
May 2007 letter, the appellant was informed that she needed 
to provide the names of any medical providers who treated the 
veteran for heart and other disorders since his discharge 
from service in 1988.  She was also told that records were 
needed from the Total Life Care Medical Center in Olongapo 
City in the Philippines, pertaining to treatment and 
evaluation of the veteran at the facility in May 2003.  She 
was informed what the evidence had to show to support her 
claim.  She was also told how VA would help her obtain 
evidence for her claim, how VA determines a disability rating 
once service connection is awarded, and how VA determines an 
effective date once service connection is awarded.  
Accordingly, the Board finds that VA fully notified the 
appellant of what was required to substantiate her claim.  

VA must also make reasonable efforts to assist an appellant 
in obtaining evidence necessary to substantiate her claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence of record was reviewed by a VA physician in 
June 2008.  The physician reviewed the entire claims folder 
and gave an opinion as to whether the veteran's claimed 
exposure to asbestos materially contributed or accelerated 
his death.  While the Board is aware that in asbestos-related 
claims, it must determine whether military records 
demonstrate asbestos exposure during service, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease (M21-1, Part VI, 7.21(d)(1).  The VA 
physician found there was no evidence of the presence of a 
chronic lung condition in service or for years thereafter.  
In light of this opinion showing no respiratory illness 
related to service, no further development with regard to 
claimed asbestos exposure is indicated.  Accordingly, there 
is no need to remand the case for complete compliance with 
the asbestos regulations.  This is because a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  (Strict adherence to requirements in 
the law does not dictate an unquestioning blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit going to the claimant).  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remand which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are not in order).  

Service Connection for the Cause of Death

The surviving spouse of the veteran who had a service-
connected disability that was the principal or a contributing 
cause to death may be eligible for VA death benefits.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributing cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including heart disease, manifest 
to a degree of 10 percent or more within the first year 
following separation from service, service connection will be 
presumed for that condition.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 
1163, 1166 (Fed. Cir. 2004).  If the claimant fails to 
demonstrate any one element, denial of service connection 
will result.  

In this case, the Board assures the appellant it has 
thoroughly reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence, and 
on what this evidence shows, or fails to show, on the claim.  
The appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the appellant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  

The evidence of record reveals the veteran died in May 2003.  
The death certificate reveals that the immediate cause of 
death was malignant arrhythmia.  The antecedent cause was an 
acute myocardial infarction.  The underlying cause of death 
was listed as coronary artery disease.  At the time of death, 
service connection was not in effect for any disability.  The 
appellant and her representative essentially maintain that 
the veteran's death is in some way related to his exposure to 
asbestos during his many years in the Navy.  The service 
medical records include a copy of a March 1983 record 
indicating that based on a review of a medical surveillance 
questionnaire, it was determined that probable expose had 
occurred or might be reasonably expected to occur.  The 
veteran's health record jacket was marked "Asbestos Medical 
Surveillance Program."  

The service treatment records include the report of 
separation examination in October 1988, at which time 
clinical evaluation revealed normal lungs and chest and 
normal heart.  No pertinent complaints were expressed.  
Notation was made that hypertension must be ruled out.  
Reference was made to several elevated readings noted in the 
records.  

The claims file contains no information regarding asbestos 
exposure in the years following service.  

The claims file was reviewed by a VA physician in June 2008 
for the purpose of determining whether the claimed exposure 
of the veteran to asbestos materially contributed to or 
accelerated his death.  The evidence of record was reviewed.  
The examiner stated that the veteran's claimed asbestos 
exposure "less likely as not materially contributed or 
accelerated his death."  It was stated the veteran did not 
present with signs of asbestosis during exposure.  He had 
several bouts of cough and colds which could have been 
related to his asbestos exposure.  However, the physician 
related, if residuals of asbestos were present, a CT scan of 
the chest would show fibrosis, pleural plaques, and a 
restrictive lung defect would be present on pulmonary 
function testing.  A significant finding during the veteran's 
consultation with a physician was a diagnosis of hypertension 
which the physician stated could be related to his coronary 
artery disease.  The veteran presented with hypertension and 
chest pain on his last admission.  He was described as pale 
and was given vasoconstrictors and nitrates prior to his 
demise.  The listed immediate cause of death was malignant 
arrhythmia due to myocardial infarction.  The examiner stated 
that "in this setting, a chronic lung condition was less 
likely as not a major contributing factor to his death since 
death was mainly due to his cardiac condition."  The 
appellant has submitted no competent medical evidence 
indicating otherwise.  Accordingly, there is no basis for 
granting service connection for the cause of the veteran's 
death.  


ORDER

The appeal is denied.  



____________________________________________
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


